[Cite as State v. Deleon, 2018-Ohio-939.]


STATE OF OHIO                     )                       IN THE COURT OF APPEALS
                                  )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                             C.A. Nos.    28566, 28610, 28611, 28612

        Appellee

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
BRANDON DELEON                                            STOW MUNICIPAL COURT
                                                          COUNTY OF SUMMIT, OHIO
        Appellant                                         CASE Nos. 15CRB3181, 15CRB4195,
                                                          16CRB969, 16CRB1200

                                 DECISION AND JOURNAL ENTRY

Dated: March 14, 2018



        SCHAFER, Presiding Judge.

        {¶1}     Defendant-Appellant, Brandon Deleon, appeals his convictions in the Stow

Municipal Court.

                                                     I.

        {¶2}     On February 18, 2016, Deleon appeared in the Stow Municipal Court with

counsel and entered a plea of guilty to possession of drugs in violation of R.C. 2925.11(C)(2)(a)

in case number 2015CRB03181.                That same day, the trial court found Deleon guilty and

sentenced him to a fine of $1,000.00 with $900.00 suspended and 180 days in jail with 180 days

suspended on the condition that Deleon obey all laws for one year. Deleon did not appeal the

judgment of the Stow Municipal Court.

        {¶3}     Then on April 15, 2016, Deleon appeared in the Stow Municipal Court with

counsel and entered guilty pleas in three additional cases. In case number 2016CRB01200,

Deleon pleaded guilty to violating a protection order in violation of R.C. 2919.27(A)(1), a
                                                2


misdemeanor of the first degree. In case number 2016CRB00969, Deleon pleaded guilty to

aggravated menacing in violation of R.C. 2903.21(A), a misdemeanor of the first degree and

telecommunications harassment in violation of R.C. 2917.21(B), a misdemeanor of the first

degree. Finally, in case number 2015CRB04195, Deleon pleaded guilty to a second charge of

violating a protection order in violation of R.C. 2919.27. That same day, the trial court found

Deleon guilty of the above charges and sentenced him, respectively, to (1) a fine of $1,000.00

with $950.00 suspended and 180 days in jail with 180 suspended on the condition that Deleon

complete community control for a term of eighteen months and comply with all the rules of the

community control department, obey all laws for two years, have no contact with the victims; (2)

a fine of $1,000.00 with $950.00 suspended and 180 days in jail with 180 suspended on the

condition that Deleon complete community control for a term of eighteen months and comply

with all the rules of the community control department, obey all laws for two years, and have no

contact with the victims; (3) a $1,000.00 fine with $950 suspended and 180 days in jail with 150

days suspended on the condition that Deleon complete community control for a term of eighteen

months and comply with all the rules of the community control, obey all laws for two years, and

have no contact with the victims. The unsuspended jail time was to be served forthwith; (4) a

$1,000.00 fine with $950 suspended and 180 days in jail with 180 days suspended on the

condition that Deleon complete community control for a term of eighteen months and comply

with all the rules of the community control, obey all laws for two years, and have no contact with

the victims. Deleon did not appeal the judgment of the Stow Municipal Court.

       {¶4}    On November 30, 2016, the trial court found that Deleon had not complied with

his alternative sentence in all four of the above cases because after being placed in the Summit

County Jail by the trial court, Deleon was transferred to the Oriana House Employment
                                                 3


Placement and was absent without leave from that facility when he made contact with the victim,

resulting in new felony charges.     The trial court therefore ordered that the balance of the

suspended jail time on each of the above cases be imposed consecutively for a total of 733 days

in the Summit County Jail.

       {¶5}    Subsequently, the Summit County Grand Jury indicted Deleon on unrelated

felony and misdemeanor charges. On February 6, 2017, when Deleon posted bond for the

unrelated charges, the Summit County Jail improperly released Deleon despite the fact he had

not completed his sentences pursuant to the Stow Municipal Court’s November 30, 2016

sentencing order. On February 7, 2017, the trial court issued bench warrants on all four cases,

noting that Deleon had been improperly released and that he needed to return to the jail to

complete his sentences. Deleon voluntarily turned himself in on the warrants and on February 9,

2017, the trial court spoke to Deleon at the Summit County Jail via a video link. At that time the

trial court explained to Deleon that he had been improperly released and that he was to remain at

the jail until his sentences were complete. Deleon’s counsel was not present. The trial court

thereafter issued an order removing the bench warrants and ordering the balance of the

November 30, 2016 order to be imposed and completed. Attached to the February 9, 2017 order

was a copy of the November 30, 2016 sentencing order.

       {¶6}    Deleon appealed the November 30, 2016 order and the February 9, 2017 order on

March 8, 2017. However, in a journal entry filed April 12, 2017, this Court dismissed cases

2016CRB0969, 2015CRB4195, and 2016CRB1200 from C.A. 28566 because the cases were not

consolidated in the trial court and thus, one notice of appeal was insufficient to perfect an appeal

in all four cases. Additionally, this Court denied Deleon’s request to file a delayed appeal as to

the November 30, 2016 order because Deleon failed to comply with App.R. 5(A), which requires
                                                4


that a motion for leave to file a delayed appeal be filed concurrently with the notice of appeal.

The magistrate further stated that Deleon was not prevented from seeking leave to file delayed

appeals in the dismissed cases.

       {¶7}    On April 17, 2017, Deleon filed three separate motions for delayed appeals of the

February 7, 2017 order and the February 9, 2017 order in cases 2016CRB0969, 2015CRB4195,

and 2016CRB1200. On April 12, 2017, this Court questioned its jurisdiction to consider the

appeals of the February 9, 2017 order. In response, Deleon argued that the orders were final

because they were resentencing orders. However, Deleon requested that if the orders were not

final and appealable, that this Court “amend the docketing statement with the November 30,

2016 order, pursuant to App.R. 3(F).” The State also responded, arguing that the February

orders were not final and appealable orders affecting Deleon’s substantial rights. Upon review,

this Court deferred determination of its jurisdiction over the February 7, 2017 and February 9,

2017 orders until final disposition of the appeal. However, this Court denied Deleon’s request to

amend his initial filings to include the November 30, 2016 sentencing orders, but stated that

Deleon was “not precluded from filing a new notice of appeal and motion for delayed appeal as

to each of the trial court’s November 30, 2016 orders.”

       {¶8}    Although Deleon filed a motion to stay execution of his sentences pending appeal,

the trial court denied the motion. To date, Deleon has failed to file a motion for delayed appeal

of the November 30, 2016 sentencing orders.

       {¶9}    This Court consolidated Deleon’s four separate appeals. Deleon raises three

assignments of error for our review.

                                                II.

                                       Assignment of Error I
                                                5



       [Deleon] was not afforded due process of law during his resentencing
       hearing[.]

                                    Assignment of Error II

       The trial court imposed a sentence contrary to law[.]

                                    Assignment of Error III

       The trial court improperly sentenced [Deleon] to consecutive sentences[.]

       {¶10} In his first assignment of error, Deleon contends that he was not afforded due

process on February 9, 2017, when the trial court ordered him to complete his sentence. In his

second assignment of error, Deleon contends that the trial court imposed a sentence contrary to

law, in violation of R.C. 2929.41. In his third assignment of error, Deleon contends that the trial

court improperly sentenced him to consecutive sentences in violation of R.C. 2929.21.

       {¶11} As this Court previously deferred determination of its jurisdiction, we elect to do

so now. The trial court first sentenced Deleon in February and April of 2016. The trial court

subsequently found that Deleon had failed to complete his alternative sentences and on

November 30, 2016, imposed all four of the suspended jail sentences and ordered them to be

served consecutively. Notably, Deleon did not appeal the trial court’s order of November 30,

2016. Instead, Deleon now appeals the trial court’s order of February 9, 2017, ordering him to

complete his sentence after having been mistakenly released from the jail. Nonetheless, Deleon

mischaracterizes the nature of the February 9, 2017 proceeding in his merit brief. Although he

describes the proceeding as a “resentencing hearing”, the trial court did not impose a new

sentence and did not modify Deleon’s November 30, 2016 sentence in any way. Instead, the trial

court merely ordered Deleon to complete his sentence and attached a copy of the November 30,

2016 sentencing to the order. Although this Court has repeatedly advised Deleon that he was not
                                                 6


precluded from filing a new notice of appeal and motion for delayed appeal as to each of the trial

court’s November 30, 2016 orders, Deleon has failed to do so. Accordingly, we conclude that

neither the February 7, 2017 order nor the February 9, 2017 order affected a substantial right.

Therefore, this Court is without jurisdiction to review them. See R.C. 2505.02(B)(1).

       {¶12} Therefore, Deleon’s first, second, and third assignments of error are dismissed.

                                                III.

       {¶13} Deleon’s first, second, and third assignments of error are dismissed.

                                                                               Appeal dismissed.



       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT




TEODOSIO, J.
CALLAHAN, J.
CONCUR

APPEARANCES:

WESLEY BUCHANAN, Attorney at Law, for Appellant.
                                         7



RUSSELL W. BALTHIS, Director of Law, and MATTHEW DICKINSON, Assistant Director
of Law, for Appellee.

MEGAN E. RABER, Director of Law, and JOHN A. SCAVELLI, Assistant Director of Law, for
Appellee.

AMBER ZIBRITOSKY, Law Director, for Appellee.